Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 9-1-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2015/0379772) in view of Biffle et al. (US 8,970,495).
Regarding claim 1, Hoffman (Fig. 3-5, 7, and 8) discloses a method, comprising:
receiving, by a frame converter (part of 402, implemented in 825), a frame of pixel data (labeled RGB in Fig. 4, with “image signals RGB corresponding to the rendered images” and “image to be displayed during a current frame” both discussed in [0064]);
converting, by the frame converter (the part of 402 discussed above), the frame to a first frame division unit (the image frame is divided into three different “subframes” as seen in Fig. 7, also discussed in [0100], while [0021] discusses “generate the image data with corresponding portions of different color subframes”);
responsive to receiving a coordinate (a location based on the “sensor data SEN” position, as discussed in [0107]), cropping and shifting (“image is shifted (and/or cropped) according to the position difference” as discussed in [0108]), by a translation circuit (a different portion of 402, implemented in 828, see also [0072] which discusses how “402 may generate the image data DATA by shifting (e.g., cropping) the image corresponding to a previous display frame”), the first frame division unit, to produce a second frame division unit (called a “combined shifted and fixed secondary image” in [0115], as discussed above, also see [0119] which discusses how the “color subframes of the image may be shifted”); and
outputting, by the translation circuit, the second frame division unit (“the shifted image is displayed during a corresponding display frame at operation 830” as discussed in [0108], also shown in Fig. 4 with DATA output from 402 to data driver 406).
However, Hoffman fails to teach or suggest wherein “receiving a coordinate” is specifically receiving a “pixel” coordinate.
Biffle (Fig. 2 and 8) discloses a method, comprising:
receiving a frame of pixel data (“sequential frames of a multi-color display image” discussed in column 3, line 41);
converting the frame to a first frame division unit (“temporally sequential color sub-frames” discussed in column 3, line 42);
responsive to receiving a pixel coordinate (eg. the location of pixel 804, 806, and 808, shown in Fig. 8), cropping and shifting (for example, “the position of the G sub-frame is offset with respect the R sub-frame by an amount equal to the shift from pixel 804 to pixel 806” as discussed in column 23, lines 58-60, while “cropping” or “truncation” is discussed in column 5, lines 60-62), the first frame division unit, to produce a second frame division unit (the shifted frame division unit, for example, compare the unshifted 602-2 in Fig. 6 to the shifted 802-2 in Fig. 8); and
outputting, by the translation circuit, the second frame division unit (“frame 802 and its color sub-frames are displayed on a pixel array 800” as discussed in column 23, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to receive a “pixel” coordinate to crop and shift the first frame division unit as taught by Biffle because this can “keep the image in each respective sub-frame at the same position” even while a user’s eyes are moving (see column 23, lines 65-67).

Regarding claim 7, Hoffman (Fig. 3-5, 7, and 8) discloses an apparatus, comprising:
a frame converter (part of 402, implemented in 825) having an input (which receives the RGB signal) and an output (which outputs subframe data), the frame converter is configured to receive, at the input, video frames (labeled RGB in Fig. 4, with “image signals RGB corresponding to the rendered images” and “image to be displayed during a current frame” both discussed in [0064]), convert the video frames to corresponding frame division units (the image frame is divided into three different “subframes” as seen in Fig. 7, also discussed in [0100], while [0021] discusses “generate the image data with corresponding portions of different color subframes”), and output the frame division units at the output (as the different color subframes); and
a translation circuit (implemented with 828) having a first input (receiving the color subframe data), a second input (to receive the SEN signal), and an output (outputting “DATA”), the first input is coupled to the output of the frame converter (for example, shown in Fig. 8A as the “new image data” being transferred to 828), the translation circuit is configured to:
receive, at the first input, the frame division units (as discussed above, corresponding to the different color subframe data);
receive, at the second input, a coordinate (a location based on the “sensor data SEN” position, as discussed in [0107]);
responsive to the coordinate, crop and shift (“image is shifted (and/or cropped) according to the position difference” as discussed in [0108]) the first frame division unit to produce a second frame division unit (called a “combined shifted and fixed secondary image” in [0115], as discussed above, also see [0119] which discusses how the “color subframes of the image may be shifted”) and output the second frame division unit at the output (“the shifted image is displayed during a corresponding display frame at operation 830” as discussed in [0108], also shown in Fig. 4 with DATA output from 402 to data driver 406).
However, Hoffman fails to teach or suggest wherein “coordinate” is specifically a “pixel” coordinate.
Biffle (Fig. 2 and 8) discloses an apparatus, comprising:
receiving video frames (“sequential frames of a multi-color display image” discussed in column 3, line 41), and convert the video frames to corresponding frame division units (“temporally sequential color sub-frames” discussed in column 3, line 42);
receive the frame division units (802-1, 802-2, and 802-3);
receive a pixel coordinate (eg. 804, 806, or 808);
responsive to the pixel coordinate (eg. the location of pixel 804, 806, and 808, shown in Fig. 8), crop and shift the first frame division unit (for example, “the position of the G sub-frame is offset with respect the R sub-frame by an amount equal to the shift from pixel 804 to pixel 806” as discussed in column 23, lines 58-60, while “cropping” or “truncation” is discussed in column 5, lines 60-62) to produce a second frame division unit (the shifted frame division unit, for example, compare the unshifted 602-2 in Fig. 6 to the shifted 802-2 in Fig. 8) and output the second frame division unit (output for display, “frame 802 and its color sub-frames are displayed on a pixel array 800” as discussed in column 23, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to receive a “pixel” coordinate to crop and shift the first frame division unit as taught by Biffle because this can “keep the image in each respective sub-frame at the same position” even while a user’s eyes are moving (see column 23, lines 65-67).

Regarding claim 3, Hoffman and Biffle disclose a method as discussed above, and Hoffman further discloses wherein the first frame division unit is a sub-frame (as discussed above, for example called “color subframes” in [0119]).

Regarding claim 5, Hoffman and Biffle disclose a method as discussed above, and Biffle further discloses receiving the pixel coordinate from a sensor (specifically, the eye-gaze path, shown as the arrow in Fig. 8, determines the pixel locations 804, 806, and 808, as discussed column 23, lines 43-46, while a sensor, a “inward-facing camera” used to “capture images that include the reflections of the light source(s) off the eye, or other observable eye-movement information that may form eye-tracking data or an eye-tracking signal” discussed in column 9, lines 34-37), the sensor being a sensor of a display device (“the HMD could include an eye-tracking system” as discussed in column 9, lines 26-27).
It would have been obvious to one of ordinary skill in the art to combine Hoffman and Biffle for the same reasons as discussed above.

Regarding claim 6, Hoffman and Biffle disclose a method as discussed above, and Hoffman further discloses generating, by a graphics processor unit (314), video frames at a frame interval (eg. “a front buffer for storing an image to be displayed during a current frame, and a back buffer for rendering a next image to be displayed during a subsequent display frame (e.g., a next display frame)” as discussed in [0064]), and cropping and shifting the first frame division unit in less than the frame interval (for example, as seen in Fig. 7F, each of the sub-frames is shifted, and since there are 3 sub-frames, this corresponds to three shifts per frame interval, and thus each shift is performed in less than one frame interval).

Regarding claim 9, Hoffman and Biffle disclose an apparatus as discussed above, and Hoffman further discloses wherein the apparatus is a head-worn device (shown in Fig. 1, called an HMD in [0002]), and the sensor is a sensor within the head-worn device (the HMD includes sensor 302).

Regarding claim 10, Hoffman and Biffle disclose an apparatus as discussed above, and Hoffman further discloses a sensor (302), and the sensor is configured to determine orientation (“position/orientation may be measured by a sensor” as discussed in [0104]) of a head-worn goggles (“devices that may be worn on the head (such as glasses or goggles)” discussed in [0002]).
Additionally, Biffle further discloses a sensor (122), wherein the apparatus is a projector (102 includes projectors 128 and 130, seen in Fig. 1), and the sensor is a sensor of the projector (122 is part of 102), and the sensor is configured to determine orientation (“122 may be used to measure and/or determine location, orientation…” as discussed in column 7, lines 54-55).
It would have been obvious to one of ordinary skill in the art to combine Hoffman and Biffle for the same reasons as discussed above.

Regarding claim 11, Hoffman and Biffle disclose an apparatus as discussed above, and Biffle further discloses an accelerometer (“motion detector could include a three-axis accelerometer” as discussed in column 5, lines 30-31) and the pixel coordinate is based on a signal from the accelerometer (“Detected motion could be translated into relative motion between the CSD and the user's head, which could in turn be interpreted as relative motion between the CSD and the user's eye(s)” as discussed in column 5, lines 32-35, while column 23, lines discusses how the pixel locations 804, 806, and 808 are determined based on the detected motion of the user’s eyes).
It would have been obvious to one of ordinary skill in the art to combine Hoffman and Biffle for the same reasons as discussed above.

Regarding claim 13, Hoffman and Biffle disclose an apparatus as discussed above, and Hoffman further discloses wherein the first frame division unit is a sub-frame (as discussed above, for example called “color subframes” in [0119]).

Regarding claim 14, Hoffman and Biffle disclose an apparatus as discussed above, and Hoffman further discloses wherein the video frames have a frame rate (“rendering frame rate is 30 frames per second” discussed in [0056]) and the translation circuit is configured to shift the frame division units at a rate that that is higher than the frame rate (for example, as seen in Fig. 7F, each of the sub-frames is shifted, and since there are 3 sub-frames, this corresponds to three shifts per frame interval, and thus each shift is performed in less than one frame interval).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Biffle as applied to claims 1 and 7 above, and further in view of Freeman et al. (US 2019/0339528).
Regarding claim 4, Hoffman and Biffle disclose a method as discussed above, and Hoffman further discloses wherein outputting the second frame division unit comprises outputting the second frame division unit to a display device (on 408, see also the “combined shifted and fixed secondary image is displayed” as discussed in [0115]).
However, while Hoffman discloses wherein the display device may be an LCD or OLED (see [0049]), Hoffman and Biffle fail to explicitly teach or suggest “the display device being one of a digital micromirror device (DMD) display, a liquid crystal on silicon display (LCOS), or a micro-light emitting diode (microLED) display.”
Freeman (Fig. 1) discloses a head mounted display device including a display being one of a digital micromirror device (DMD) display, a liquid crystal on silicon display (LCOS), or a micro-light emitting diode (microLED) display (“the HMD system 101 having… one or more displays, which can be LCD, OLED, MicroLED, LCoS, DMD, or other display technologies that would be suitable” as discussed in [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman and Biffle to use a MicroLED, LCoS, or DMD display as taught by Freeman because each of these display types are light enough to be suitable for head mounted displays.

Regarding claim 8, Hoffman and Biffle disclose a method as discussed above, and Hoffman further discloses a display device coupled to the translation circuit (eg. an LCD or OLED, see [0049]).
However, Hoffman and Biffle fail to explicitly teach or suggest “wherein the display device comprises a digital micromirror device (DMD) display, a liquid crystal on silicon display (LCOS), or a micro-light emitting diode (microLED) display.”
Freeman (Fig. 1) discloses a head mounted display device including a display comprising a digital micromirror device (DMD) display, a liquid crystal on silicon display (LCOS), or a micro-light emitting diode (microLED) display (“the HMD system 101 having… one or more displays, which can be LCD, OLED, MicroLED, LCoS, DMD, or other display technologies that would be suitable” as discussed in [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman and Biffle to use a MicroLED, LCoS, or DMD display as taught by Freeman because each of these display types are light enough to be suitable for head mounted displays.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Hoffman (Fig. 3-5, 7, and 8) discloses an apparatus, comprising:
a graphics processor unit (GPU) (314) configured to generate video frames (eg. “a front buffer for storing an image to be displayed during a current frame, and a back buffer for rendering a next image to be displayed during a subsequent display frame (e.g., a next display frame)” as discussed in [0064]);
a sensor (302) coupled the GPU (as seen in Fig. 3);
a frame converter (part of 402, implemented in 825) having an output (which outputs subframe data),
a display device (eg. including 404, 406, and 408) having an input (eg. the inputs to 404 and 406, from 402);
a translation circuit (implemented with 828) having an input (receiving the color subframe data) and an output (outputting “DATA”), the input of the translation circuit is coupled to the output of the frame converter (receiving the color subframe data as RGB, seen on the top left of Fig. 4); and
the output of the translation circuit is coupled to the input of the display device (402 outputs DATA to the display device as shown in Fig. 4), the translation circuit is configured to:
responsive to a coordinate derived from the sensor (a location based on the “sensor data SEN” position, as discussed in [0107]) and received on its input (see step 826), crop a first frame division unit (shown in Fig. 5A, the full image 502 is cropped to 506, see [0081], see also “image is shifted (and/or cropped) according to the position difference” as discussed in [0108]);
responsive to pixel coordinate (similarly to as discussed above), shift the cropped first frame division unit to produce a cropped and shifted frame division unit (shown in Fig. 5B, the cropped image 506 is shifted to produce 506’, see also [0082]); and
output the cropped and shifted bit-plane onto its output for display on the display device (“the shifted image is displayed during a corresponding display frame at operation 830” as discussed in [0108], also shown in Fig. 4 with DATA output from 402 to data driver 406).
However, Hoffman fails to teach or suggest wherein the frame converter is configured to convert video frames “to corresponding bit-planes” or wherein the “coordinate” is specifically a “pixel” coordinate.
Biffle (Fig. 2 and 8) discloses an apparatus, comprising:
generate video frames (“sequential frames of a multi-color display image” discussed in column 3, line 41);
a sensor (an “inward-facing camera” used to “capture images that include the reflections of the light source(s) off the eye, or other observable eye-movement information that may form eye-tracking data or an eye-tracking signal” discussed in column 9, lines 34-37);
a display device (220);
responsive to a pixel coordinate derived from the sensor (eg. the location of pixel 804, 806, and 808, shown in Fig. 8, determined based on the eye-gaze path, as discussed column 23, lines 43-46), crop a first frame division unit (“cropping” or “truncation” is discussed in column 5, lines 60-62);
responsive to pixel coordinate (similarly to as discussed above), shift the cropped first frame division unit to produce a cropped and shifted frame division unit (“the position of the G sub-frame is offset with respect the R sub-frame by an amount equal to the shift from pixel 804 to pixel 806” as discussed in column 23, lines 58-60); and
output the cropped and shifted bit-plane onto its output for display on the display device (output for display, “frame 802 and its color sub-frames are displayed on a pixel array 800” as discussed in column 23, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to receive a “pixel” coordinate to crop and shift the first frame division unit as taught by Biffle because this can “keep the image in each respective sub-frame at the same position” even while a user’s eyes are moving (see column 23, lines 65-67).

However, Hoffman and Biffle fail to teach or suggest wherein “the frame converter is configured to convert video frames to corresponding bit-planes.”

Childers (US 2005/0243100) discloses wherein a frames of image data are converted to corresponding bit-planes (eg. “module 30 generates color image bit-planes from image data 14” as discussed in [0069]).  However, although Childers also teaches “shifting” the image (“10 shifts the display of second sub-frame 38 relative to the display of first sub-frame 36 by vertical distance 44 and by horizontal distance 46” as discussed in [0059]), Childers is directed towards “enhancing resolution,” and is unrelated to shifting an image to maintain it in the center of a user’s view, such as taught by Hoffman and Biffle, and so there is no reason to combine Childers with Hoffman and Biffle.

Brusnitsyn et al. (US 2008/0107186) discloses wherein a frames of image data are converted to corresponding bit-planes (eg. “conversion of the video frames to monochrome” and “average luminance is between 0 and 255, and is represented by eight (8) bit planes” as discussed in [0061]).  However, although Brusnitsyn also teaches “shifting” the image (seen in Fig. 6), Brusnitsyn is directed towards “estimating motion” to reduce jitter in a video, and is unrelated to shifting an image to maintain it in the center of a user’s view, such as taught by Hoffman and Biffle, and so there is no reason to combine Brusnitsyn with Hoffman and Biffle.

Therefore, each of the currently cited references of record fails to teach or suggest an apparatus “configured to convert video frames to corresponding bit-planes,” “crop a first bit-plane,” or “shift the cropped first bit-plane unit to produce a cropped and shifted bit-plane” when combined with each of the other currently cited claim limitations.

Claims 16-20 are dependent upon claim 15, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, Hoffman and Biffle disclose a method as discussed above, however fail to teach or suggest wherein the first frame division unit is a bit-plane.

As discussed above regarding claim 15, Childers and Brusnitsyn teach wherein a frame division unit is a bit-plane, but fail to be combinable with Hoffman and Biffle.

Therefore, each of the currently cited references of record fails to teach or suggest a method “wherein the first frame division unit is a bit-plane” when combined with each of the other currently cited claim limitations.

Claim 12 recites limitations substantially identical to those of claim 2, merely being dependent upon claim 7 instead of claim 1, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691